COLLIER, C. J.
In Blocker v. Burruss, 2 Ala. Rep. N. S., it was decided, that it is not essentia] to the competency of a witness, that he should believe in a future state of rewards and punishments; but it is enough if he believe in the existence of a God, who will punish falsehood, even in this life. This being the law, the question proposed to the witness, was one, however answered ,from which ho consequences would result to affect the rights of the parties; and the refusal of the Court to compel the witness to answer it, was entirely proper.
We do not understand that the jury intended to find a verdict in favor of one defendant, leaving the case undisposed of as to the other. Had they intended to distinguish between them, and relieve one from liability while they charged the other, their verdict would doubtless have been expressed in other terms. The correct interpretation of the verdict is, that the plaintiff is not entitled to recover: the plea interposed by both defendants being sustained. We must intend, under the circumstances of this case, that the verdict and judgment are unintentionally in the singular number; that “defendant” was used for “defendants.” Such, in effect, has heretofore been the decision of this Court.
The judgment of the Circuit Courtis affirmed.